ORDER

PER CURIAM.
Cedric Rhone (“Defendant”) appeals from the judgment of the Circuit Court of the City of St. Louis convicting him of one count of robbery in the second degree. Because we hold that Defendant was not entitled to an instruction on the lesser included offense of misdemeanor stealing, we affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm pursuant to Rule 30.25(b).